
	
		III
		112th CONGRESS
		2d Session
		S. RES. 399
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2012
			Mr. Menendez (for
			 himself, Mr. Kirk,
			 Mrs. Boxer, Mr.
			 Lieberman, Mr. Bennet,
			 Mr. Whitehouse, Mrs. Feinstein, Mr.
			 Levin, and Mr. Reed)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling upon the President to ensure that
		  the foreign policy of the United States reflects appropriate understanding and
		  sensitivity concerning issues related to human rights, crimes against humanity,
		  ethnic cleansing, and genocide documented in the United States record relating
		  to the Armenian Genocide, and for other purposes.
	
	1.Short
		TitleThis resolution may be cited as the
			 Affirmation of the United States
			 Record on the Armenian Genocide Resolution.
		2.FindingsThe Senate finds the following:
			(1)The Armenian Genocide was conceived and
			 carried out by the Ottoman Empire from 1915 to 1923, resulting in the
			 deportation of nearly 2,000,000 Armenians, of whom 1,500,000 men, women, and
			 children were killed, 500,000 survivors were expelled from their homes, and the
			 elimination of the over 2,500-year presence of Armenians in their historic
			 homeland.
			(2)On May 24, 1915, the Allied Powers of
			 England, France, and Russia, jointly issued a statement explicitly charging for
			 the first time ever another government of committing a crime against
			 humanity.
			(3)This joint statement stated that the
			 Allied Governments announce publicly to the Sublime Porte that they will hold
			 personally responsible for these crimes all members of the Ottoman Government,
			 as well as those of their agents who are implicated in such
			 massacres.
			(4)The post-World War I Turkish Government
			 indicted the top leaders involved in the organization and
			 execution of the Armenian Genocide and in the massacre and
			 destruction of the Armenians.
			(5)In a series of courts-martial, officials of
			 the Young Turk Regime were tried and convicted, as charged, for organizing and
			 executing massacres against the Armenian people.
			(6)The chief organizers of the Armenian
			 Genocide, Minister of War Enver, Minister of the Interior Talaat, and Minister
			 of the Navy Jemal were all condemned to death for their crimes, but, the
			 verdicts of the courts were not enforced.
			(7)The Armenian Genocide and these domestic
			 judicial failures are documented with overwhelming evidence in the national
			 archives of Austria, France, Germany, Great Britain, Russia, the United States,
			 the Vatican and many other countries, and this vast body of evidence attests to
			 the same facts, the same events, and the same consequences.
			(8)The United States National Archives and
			 Record Administration holds extensive and thorough documentation on the
			 Armenian Genocide, especially in its holdings under Record Group 59 of the
			 United States Department of State, files 867.00 and 867.40, which are open and
			 widely available to the public and interested institutions.
			(9)The Honorable Henry Morgenthau, United
			 States Ambassador to the Ottoman Empire from 1913 to 1916, organized and led
			 protests by officials of many countries, among them the allies of the Ottoman
			 Empire, against the Armenian Genocide.
			(10)Ambassador Morgenthau explicitly described
			 to the Department of State the policy of the Government of the Ottoman Empire
			 as a campaign of race extermination, and was instructed on July
			 16, 1915, by Secretary of State Robert Lansing that the Department
			 approves your procedure … to stop Armenian persecution.
			(11)Senate Concurrent Resolution 12, 64th
			 Congress, agreed to February 9, 1916, resolved that the President of the
			 United States be respectfully asked to designate a day on which the citizens of
			 this country may give expression to their sympathy by contributing funds now
			 being raised for the relief of the Armenians, who at the time were
			 enduring starvation, disease, and untold suffering.
			(12)President Woodrow Wilson concurred and also
			 encouraged the formation of the organization known as Near East Relief,
			 chartered by the Act of August 6, 1919, 66th Congress (41 Stat. 273, chapter
			 32), which contributed some $116,000,000 from 1915 to 1930 to aid Armenian
			 Genocide survivors, including 132,000 orphans who became foster children of the
			 American people.
			(13)Senate Resolution 359, 66th Congress,
			 agreed to May 11, 1920, stated in part that the testimony adduced at the
			 hearings conducted by the sub-committee of the Senate Committee on Foreign
			 Relations have clearly established the truth of the reported massacres and
			 other atrocities from which the Armenian people have suffered.
			(14)The resolution followed the April 13, 1920,
			 report to the Senate of the American Military Mission to Armenia led by General
			 James Harbord, that stated [m]utilation, violation, torture, and death
			 have left their haunting memories in a hundred beautiful Armenian valleys, and
			 the traveler in that region is seldom free from the evidence of this most
			 colossal crime of all the ages.
			(15)As displayed in the United States Holocaust
			 Memorial Museum, Adolf Hitler, on ordering his military commanders to attack
			 Poland without provocation in 1939, dismissed objections by saying
			 [w]ho, after all, speaks today of the annihilation of the
			 Armenians? and thus set the stage for the Holocaust.
			(16)Raphael Lemkin, who coined the term
			 genocide in 1944, and who was the earliest proponent of the
			 United Nations Convention on the Prevention and Punishment of the Crime of
			 Genocide, invoked the Armenian case as a definitive example of genocide in the
			 20th century.
			(17)The first resolution on genocide adopted by
			 the United Nations at Mr. Lemkin’s urging, the December 11, 1946, United
			 Nations General Assembly Resolution 96(1), and the United Nations Convention on
			 the Prevention and Punishment of the Crime of Genocide recognized the Armenian
			 Genocide as the type of crime the United Nations intended to prevent and punish
			 by codifying existing standards.
			(18)In 1948, the United Nations War Crimes
			 Commission invoked the Armenian Genocide, precisely … one of the types
			 of acts which the modern term crimes against humanity is
			 intended to cover, as a precedent for the Nuremberg tribunals.
			(19)The Commission stated that [t]he
			 provisions of Article 230 of the Peace Treaty of Sevres were obviously intended
			 to cover, in conformity with the Allied note of 1915 … , offenses which had
			 been committed on Turkish territory against persons of Turkish citizenship,
			 though of Armenian or Greek race. This article constitutes therefore a
			 precedent for Article 6c and 5c of the Nuremberg and Tokyo Charters, and offers
			 an example of one of the categories of crimes against humanity
			 as understood by these enactments.
			(20)On May 28, 1951,
			 in a written statement submitted to the International Court of Justice
			 concerning the Convention on the Prevention and Punishment of the Crime of
			 Genocide, the United States Government stated, The Genocide Convention
			 resulted from the inhuman and barbarous practices which prevailed in certain
			 countries prior to and during World War II, when entire religious, racial and
			 national minority groups were threatened with and subjected to deliberate
			 extermination. The practice of genocide has occurred throughout human history.
			 The Roman persecution of the Christians, the Turkish massacres of Armenians,
			 the extermination of millions of Jews and Poles by the Nazis are outstanding
			 examples of the crime of genocide. This was the background when the General
			 Assembly of the United Nations considered the problem of genocide. Not once,
			 but twice, that body declared unanimously that the practice of genocide is
			 criminal under international law and that States ought to take steps to prevent
			 and punish genocide..
			(21)House Joint Resolution 148, 94th Congress,
			 adopted on April 8, 1975, resolved, That April 24, 1975, is hereby
			 designated as National Day of Remembrance of Man’s Inhumanity to
			 Man, and the President of the United States is authorized and requested
			 to issue a proclamation calling upon the people of the United States to observe
			 such day as a day of remembrance for all the victims of genocide, especially
			 those of Armenian ancestry ….
			(22)President Ronald Reagan, in proclamation
			 number 4838, dated April 22, 1981 (95 Stat. 1813), stated that, in part
			 [l]ike the genocide of the Armenians before it, and the genocide of the
			 Cambodians, which followed it—and like too many other persecutions of too many
			 other people—the lessons of the Holocaust must never be
			 forgotten.
			(23)House Joint Resolution 247, 98th Congress,
			 adopted on September 10, 1984, resolved, That April 24, 1985, is hereby
			 designated as National Day of Remembrance of Man’s Inhumanity to
			 Man, and the President of the United States is authorized and requested
			 to issue a proclamation calling upon the people of the United States to observe
			 such day as a day of remembrance for all the victims of genocide, especially
			 the one and one-half million people of Armenian ancestry … .
			(24)In August 1985, after extensive study and
			 deliberation, the United Nations Sub-Commission on Prevention of Discrimination
			 and Protection of Minorities voted 14 to 1 to accept a report entitled
			 Study of the Question of the Prevention and Punishment of the Crime of
			 Genocide, which stated that [t]he Nazi aberration has
			 unfortunately not been the only case of genocide in the 20th century. Among
			 other examples which can be cited as qualifying are … the Ottoman massacre of
			 Armenians in 1915–1916.
			(25)This report also explained that [a]t
			 least 1,000,000, and possibly well over half of the Armenian population, are
			 reliably estimated to have been killed or death marched by independent
			 authorities and eye-witnesses. This is corroborated by reports in United
			 States, German and British archives and of contemporary diplomats in the
			 Ottoman Empire, including those of its ally Germany.
			(26)The United States Holocaust Memorial
			 Council, an independent Federal agency, unanimously resolved on April 30, 1981,
			 that the United States Holocaust Memorial Museum would include the Armenian
			 Genocide in the Museum and has since done so.
			(27)Reviewing an aberrant 1982 expression
			 (later retracted) by the Department of State asserting that the facts of the
			 Armenian Genocide may be ambiguous, the United States Court of Appeals for the
			 District of Columbia in 1993, after a review of documents pertaining to the
			 policy record of the United States, noted that the assertion on ambiguity in
			 the United States record about the Armenian Genocide contradicted
			 longstanding United States policy and was eventually retracted.
			(28)On June 5, 1996, the House of
			 Representatives adopted an amendment to House Bill 3540, 104th Congress (the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 1997), to reduce aid to Turkey by $3,000,000 (an estimate of its payment of
			 lobbying fees in the United States) until the Government of Turkey acknowledged
			 the Armenian Genocide and took steps to honor the memory of its victims.
			(29)President William Jefferson Clinton, on
			 April 24, 1998, stated: This year, as in the past, we join with
			 Armenian-Americans throughout the nation in commemorating one of the saddest
			 chapters in the history of this century, the deportations and massacres of a
			 million and a half Armenians in the Ottoman Empire in the years
			 1915–1923..
			(30)President George W. Bush, on April 24,
			 2004, stated: On this day, we pause in remembrance of one of the most
			 horrible tragedies of the 20th century, the annihilation of as many as
			 1,500,000 Armenians through forced exile and murder at the end of the Ottoman
			 Empire..
			(31)President Barack
			 Obama, on April 24, 2010, explicitly employed the expression Meds Yeghern, a
			 term used by Armenians to reference the Armenian Genocide. The statement reads
			 in part: On this solemn day of remembrance, we pause to recall that 95
			 years ago one of the worst atrocities of the 20th century began. In that dark
			 moment of history, 1,500,000 Armenians were massacred or marched to their death
			 in the final days of the Ottoman Empire. … The Meds Yeghern is a devastating
			 chapter in the history of the Armenian people, and we must keep its memory
			 alive in honor of those who were murdered and so that we do not repeat the
			 grave mistakes of the past..
			(32)Despite the international recognition and
			 affirmation of the Armenian Genocide, the failure of the domestic and
			 international authorities to punish those responsible for the Armenian Genocide
			 is a reason why similar genocides have recurred and may recur in the future,
			 and that just resolution of this issue will help prevent future
			 genocides.
			3.Declaration of PolicyThe Senate—
			(1)calls upon the
			 President to ensure that the foreign policy of the United States reflects
			 appropriate understanding and sensitivity concerning issues related to human
			 rights, crimes against humanity, ethnic cleansing, and genocide documented in
			 the United States record relating to the Armenian Genocide and the consequences
			 of the failure to realize a just resolution; and
			(2)calls upon the
			 President in the President’s annual message commemorating the Armenian Genocide
			 issued on or about April 24, to accurately characterize the systematic and
			 deliberate annihilation of 1,500,000 Armenians as genocide and to recall the
			 proud history of United States intervention in opposition to the Armenian
			 Genocide.
			
